ROSS, PJ.
The proceeding under the Bulk Sales Law (811103-1, GC), to have the purchaser declared a trustee has been held to be a case in chancery. 2 Ohio Jurisprudence 116, §83; Romeo & Co., Inc. v Nassif, 7 Oh Ap, 382.
This case therefore not being one of those of which the Municipal Court has been given jurisdiction in chancery is outside of the jurisdiction of the Municipal Court, and the demurrer was properly sustained.
The judgment of the Court of Common Pleas of Hamilton County, reversing the judgment of the Municipal Court, will be reversed, and the judgment of the Municipal Court will be affirmed.
Judgment reversed.
HAMILTON and CUSHING, JJ, concur.